436 F.2d 596
UNITED STATES of America ex rel. Angela Yvonne DAVIS, Appellant,v.Jessie L. BEHAGEN, Superintendent of the Women's House of Detention of New York City, Appellee.
No. 613.
Docket 35799.
United States Court of Appeals, Second Circuit.
Argued December 18, 1970.
Decided December 18, 1970.

John J. Abt, New York City (Margaret Burnham, New York City, of counsel), for appellant.
William C. Donnino, Asst. Dist. Atty. (Frank S. Hogan, Dist. Atty., Lewis R. Friedman, Asst. Dist. Atty. New York County, of counsel), for appellee.
Before MOORE, KAUFMAN and HAYS, Circuit Judges.
PER CURIAM:


1
In open court we announce this decision. Neither state nor federal courts in the asylum state may question the existence of probable cause for an indictment. It appears from the papers that petitioner is the individual named in the writ of extradition, was charged with a crime in the demanding state in accordance with its statute and is a fugitive, i. e., was in the demanding state when the alleged crime was committed. Accordingly, we affirm for the reasons stated both in Judge Frankel's opinion and the opinion of Chief Judge Fuld. The extradition will be stayed until 4 P.M. on Monday, December 21 so that application for a stay may be made to the Supreme Court or a Justice of that Court.